           Case 2:20-cv-09335 Document 1 Filed 10/09/20 Page 1 of 6 Page ID #:1



 1   GREENBERG TRAURIG, LLP
 2   KARIN L. BOHMHOLDT (SBN 234929)
     SHELLEE E. LINDSTEDT (SBN 307945)
 3   1840 Century Park East, Suite 1900
 4   Los Angeles, California 90067
     Telephone: (310) 586-7700
 5   Facsimile: (310) 586-7800
 6   Email:     bohmholdtk@gtlaw.com
                lindstedts@gtlaw.com
 7

 8
     Attorneys for Defendant
 9   JPMorgan Chase Bank, N.A.
10

11
                                UNITED STATES DISTRICT COURT
12

13                            CENTRAL DISTRICT OF CALIFORNIA
14
     JPMORGAN CHASE BANK, N.A., a                CASE NO. 2:20-cv-9335
15   national banking association                JPMORGAN CHASE BANK, N.A.’s
16                                               COMPLAINT FOR INTERPLEADER
                         Plaintiff,              UNDER 28 U.S.C. § 1335 AND FED. R.
17                                               CIV. P. 22
18           v.
19   YANWEI YE, an individual; FIRST
20   CLASS TIMEPIECES, INC., a New York
     corporation; and DOES 1 to 10, inclusive,
21

22                       Defendants.
23

24

25

26

27

28
                  JPMORGAN CHASE BANK’S COMPLAINT FOR INTERPLEADER
     ACTIVE 52711239v1
           Case 2:20-cv-09335 Document 1 Filed 10/09/20 Page 2 of 6 Page ID #:2



 1           JPMorgan Chase Bank, N.A. (“Interpleader Plaintiff” or “Chase”), pursuant to 28
 2   U.S.C. § 1335 and Fed. R. Civ. P. 22, hereby brings this Complaint for Interpleader
 3   against Defendants Yanwei Ye (“Ye”) and First Class Timepieces, Inc. (“First Class”),
 4   and alleges as follows:
 5                                        Nature of the Action
 6           1.      In this action, Chase seeks to interplead funds as outlined below, pursuant to
 7   28 U.S.C. § 1335 and Fed. R. Civ. P. 22. Specifically, Chase seeks to interplead funds to
 8   which Defendants have, or are expected to have, competing claims, and to be relieved and
 9   discharged from any liability to Defendants and to have any actions affecting the funds be
10   restrained until this Court can make a judicial determination as to the validity of
11   Defendants’ competing claims.
12           2.      Chase maintains accounts of Defendants. On April 17, 2020, there was a
13   $180,000.00 wire transfer from Ye’s Chase account into First Class’s Chase account
14   located in New York (the “Funds”). Ye has demanded that Chase return the Funds to his
15   account.
16           3.      First Class is the accountholder for the Chase account that received the
17   Funds, and First Class has demanded that Chase release to funds to its account.
18           4.      Chase claims no interest whatsoever in the Funds.
19           5.      Chase believes that Defendants’ claims are conflicting, thereby subjecting
20   Chase to potential double or multiple liability. As such, this Complaint for Interpleader,
21   pursuant to 28 U.S.C. § 1335 and Fed. R. Civ. P. 22, is proper.
22           6.      By this Complaint for Interpleader, Chase seeks an order permitting it to turn
23   over the Funds to this Court, or otherwise dispose of the Funds as directed by this Court,
24   and discharge Chase from liability relating to the Funds. Chase further seeks an order
25   restraining Defendants from instituting or prosecuting any claims against Chase that relate
26   to the Funds.
27

28
                                          1
                  JPMORGAN CHASE BANK’S COMPLAINT FOR INTERPLEADER
     ACTIVE 52711239v1
           Case 2:20-cv-09335 Document 1 Filed 10/09/20 Page 3 of 6 Page ID #:3



 1                                             The Parties
 2           7.      Chase is a national banking association with its main office, as designated by
 3   its articles of association, in Columbus, Ohio.
 4           8.      Chase is informed and believes and based thereon alleges that Ye is an
 5   individual residing in Los Angeles County, California.
 6           9.      Chase is informed and believes and based thereon alleges that First Class is a
 7   New York corporation with its principal place of business located in New York, New
 8   York.
 9           10.     Defendants Does 1 through 10, inclusive, are sued herein by fictitious names.
10   Their true names and capacities are unknown to Chase. When their true names and
11   capacities are ascertained, Chase will amend this Complaint for Interpleader by inserting
12   their true names and capacities herein. Chase is informed and believes and thereon alleges
13   that each of these fictitiously named Defendants is claiming or will claim from Chase the
14   entire or some portion of the funds at issue.
15                                       Jurisdiction and Venue
16           11.     This Court has subject matter jurisdiction over this case pursuant to 28
17   U.S.C. § 1332 and 1335 and Fed. R. Civ. P. 22.
18           12.     This Court has personal jurisdiction over Defendants pursuant to 28 U.S.C. §
19   2361.
20           13.     Venue is proper in this District under 28 U.S.C. §§ 1397 and 1391 because
21   one or more of the claimants resides in this District and because a substantial part of the
22   events giving rise to the claim occurred in this District.
23                                        Factual Background
24           14.     The Funds that are the subject of this interpleader action, and over which
25   Defendants claim or may claim competing interests, consists of $180,000.00 currently
26   being held by Chase in light of Defendants’ competing claims.
27           15.     The Funds were sent via wire transfer from Ye’s account ending in 5093 to
28   First Class’s account ending in 1089 on April 17, 2020. Ye has disputed the wire transfer
                                                2
               JPMORGAN CHASE BANK’S COMPLAINT FOR INTERPLEADER
     ACTIVE 52711239v1
           Case 2:20-cv-09335 Document 1 Filed 10/09/20 Page 4 of 6 Page ID #:4



 1   with Chase, claiming that it was unauthorized and has demanded that Chase return the
 2   Funds to him.
 3           16.     First Class has also asserted a claim to the Funds. First Class has informed
 4   Chase that Ye’s wire transfer was for the purchase of a high-end timepiece, which was
 5   allegedly shipped to California by First Class. Thus, First Class claims it is rightfully
 6   entitled to the funds and has demanded that Chase release the Funds into its business
 7   account.
 8           17.     Chase claims no interest in the Funds.
 9           18.     Chase has determined that there currently exist, or that there will exist,
10   multiple adverse claims as to the entitlement to the Funds.
11           19.     Because Chase is unable to determine the validity of these actual or potential
12   adverse claims to the Funds, and fears exposure to multiple liability should it do so, Chase
13   seeks a judicial determination of the validity of Defendants’ actual or potential claims to
14   the Funds and an order that relieves and discharges Chase from any further liability with
15   regards to the Funds.
16                                   FIRST CAUSE OF ACTION
17                                           (Interpleader)
18           20.     Chase incorporates by reference the preceding paragraphs, as though set forth
19   in full herein.
20           21.     The actual and potential claims by Defendants to the Funds currently held by
21   Chase are adverse and conflicting and are made without Chase’s collusion.
22           22.     As of the filing of this Complaint for Interpleader, Chase understands that Ye
23   claims that the Funds belong to him.
24           23.     As of the filing of this Complaint for Interpleader, First Class also demanded
25   claims that the Funds belong to it.
26           24.     Chase is unaware of the names or identities of Defendants Does 1 through 10,
27   but fears additional potential claims to the Funds.
28
                                        3
                JPMORGAN CHASE BANK’S COMPLAINT FOR INTERPLEADER
     ACTIVE 52711239v1
           Case 2:20-cv-09335 Document 1 Filed 10/09/20 Page 5 of 6 Page ID #:5



 1           25.     Thus, as required by 28 U.S.C. § 1335 and Fed. R. Civ. P. 22, the Defendants
 2   have, or will, assert conflicting claims to the Funds at issue.
 3           26.     Chase is an innocent stakeholder and claims no title to or interest in the
 4   Funds.
 5           27.     Chase is unable to determine which of the actual and potential claims is valid
 6   or to whom the funds should rightfully be delivered and cannot remit the Funds without
 7   exposing itself to double or multiply liability.
 8           28.     Therefore, in order to prevent a multiplicity of judicial proceedings, Chase
 9   brings this Complaint for Interpleader to have this Court determine the validity of the
10   respective actual and potential claims by Defendants to the Funds.
11           29.     Chase is ready and willing to deliver the Funds to the party who is legally
12   entitled to receive them and brings this Complaint for Interpleader to have the matter
13   determined as a matter of law. At the time this Complaint for Interpleader is filed, Chase
14   will deposit the Funds, totaling $180,000.00, less any applicable wire or other fees, with
15   the clerk of the Court.
16           WHEREFORE, Chase prays for judgment against Defendants, and each of them, as
17   follows:
18           1.      That Defendants be ordered to interplead and litigate their respective rights to
19   the interpleaded funds deposited with this Court;
20           2.      That Chase be discharged from any and all liability on account of the claims
21   of each Defendant with respect to the interpleaded funds deposited with this Court;
22           3.      That Defendants be restrained from instituting or prosecuting any action
23   against Chase relating to the subject matter of this interpleader;
24           4.      For attorneys’ fees incurred in bringing this Complaint for Interpleader; and
25           5.      For such other and further relief as the Court may deem proper.
26

27

28
                                          4
                  JPMORGAN CHASE BANK’S COMPLAINT FOR INTERPLEADER
     ACTIVE 52711239v1
           Case 2:20-cv-09335 Document 1 Filed 10/09/20 Page 6 of 6 Page ID #:6



 1                                        Respectfully submitted,
 2   Dated: October 9, 2020               GREENBERG TRAURIG, LLP
 3

 4
                                    By:            /s/ Karin L. Bohmholdt
                                                 Karin L. Bohmholdt
 5                                        Attorneys for Defendant
 6
                                          JPMorgan Chase Bank, N.A.

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                        5
                JPMORGAN CHASE BANK’S COMPLAINT FOR INTERPLEADER
     ACTIVE 52711239v1
